DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 8 and 15 recites the new limitation: “wherein the blocks of data from the target device is routed through the operational buffer to the destination device instead of remaining in the virtual container”.  The specification states in [0027] the following: “Whereas a standard container would contain the block or blocks themselves, i.e. the data of the block(s), the virtual container contains only information about the block(s). The block data or block itself from the target device 102 is routed through the operational buffer 108 to the destination device 112 to restore the data and so does not remain in the virtual container.”.  This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
 (A)	The Level Of One Of Ordinary Skill: The term “remain” means to stay in place or continue to exist. It is unclear how a virtual container can only store information about blocks (metadata) and also unclear how the blocks themselves do not remain in the virtual container, if the block data was never stored in the virtual container to begin with (as per [0027] of the specification). Further the claims describe, what is essentially, a determination to route blocks through the operational buffer instead of remaining in the virtual container, but no type of determination is described in the specification. Therefore, one of ordinary skill in the art cannot ascertain either how the claimed determination is being made or how a virtual container that doesn’t hold block data can have block data not remain in the virtual container if block data was never there in the first place.
(B)	The Level Of Predictability In The Art: Due to the issues described in item 4 above, there is very little predictability of how the virtual container can have block data remain or not that it doesn’t store or how the claimed determination to route the block data through the operational buffer instead of block data remaining in the virtual container is made.
(C)	The Amount Of Direction Provided By The Inventor: There is no direction as to how the claimed determination to route the block data through the operational buffer instead of block data remaining in the virtual container is made or how the virtual container can have block data remain or not that it doesn’t store.
 (D)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure: Due the reasons listed above the amount there is an undo amount of experimentation required to build/perform the functions listed above.
The remaining claims are rejected by virtue of their dependence on claims 1, 8 and 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the new limitation: “wherein the blocks of data from the target device is routed through the operational buffer to the destination device instead of remaining in the virtual container”.  The specification states in [0027] the following: “Whereas a standard container would contain the block or blocks themselves, i.e. the data of the block(s), the virtual container contains only information about the block(s). The block data or block itself from the target device 102 is routed through the operational buffer 108 to the destination device 112 to restore the data and so does not remain in the virtual container.”.  
As stated above in the enablement rejection: The term “remain” means to stay in place or continue to exist. It is unclear how a virtual container can only store information about blocks (metadata) and also unclear how the blocks themselves do not remain in the virtual container, if the block data was never stored in the virtual container to begin with (as per [0027] of the specification). Further the claims describe, what is essentially, a determination to route blocks through the operational buffer instead of remaining in the virtual container, but no type of determination is described in the specification. Therefore, one of ordinary skill in the art cannot ascertain either how the claimed determination is being made or how a virtual container that doesn’t hold block data can have block data not remain in the virtual container if block data was never there in the first place.
The remaining claims are rejected by virtue of their dependence on claims 1, 8 and 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136